Citation Nr: 1720900	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  93-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain (also claimed as degeneration of the spine, skeletal problem, and osteoperosis).

2.  Entitlement to service connection schizophrenia (also claimed as posttraumatic stress disorder (PTSD), mental disorder, and psychosis).

3.  Entitlement to service connection for central serous choroiditis, left eye (also claimed as macular degeneration and blindness all causes).  

4.  Entitlement to service connection for multiple sclerosis (also claimed as nervous system problem, muscle and nerve deterioration, and muscular problem).

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for sick sinus syndrome (also claimed as heart problem).

7.  Entitlement to service connection for cirrhosis of the liver (also claimed as liver condition).

8.  Entitlement to service connection for Crohn's disease (also claimed as colon polyps).

9.  Entitlement to service connection for Romberg's syndrome.

10.  Entitlement to service connection for allergies.

11.  Entitlement to service connection for throat conditions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Buffalo, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current set of documents in VBMS and Virtual VA is incomplete, and the paper file is not currently available.  A review of the Virtual VA and VBMS files indicates that there are no documents in the electronic claims records dated prior to 2010.

In October 2014, the Board issued a decision pertaining to a claim to reopen service connection for multiple sclerosis.  The October 2014 Board decision references numerous documents that are not currently associated with the electronic claims file, including VA rating decisions dated in October 1978 and January 1992; service treatment records dated from February 1953 to April 1955; VA examinations in December 1973 and March 1975; and various private treatment records dated from 1962 to 1995.  

The February 2015 rating decision indicates that VA treatment records dated from 1999 were reviewed.  The claims file currently does not include any VA treatment records prior to 2010.  

A remand is necessary to restore the Veteran's claims file, including reconciling/combining any "rebuilt" and "original" claims-files that remain separate, and including procedures to rebuild any portion of the claims-file found to have been lost.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate action to locate the missing contents of the Veteran's claims-file prior to March 2010.  The AOJ must take all procedurally appropriate actions to locate all missing contents of the original claims folder or, if necessary, rebuild the missing contents in accordance M21-1, Parts II and III.  If the AOJ is unable to reacquire the original missing documentation, all procedurally appropriate actions should be taken to rebuild the missing contents of the claims folder.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) which may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran. 

2.  The AOJ should specifically attempt to locate and associate with the claims file the following documents:

(a) a January 1992 rating decision issued by the St. Petersburg RO;

(b) service treatment records dated in February 1953, April 1954, and April 1955;

(c) treatment records from Northeastern Hospital, dated in November 1962;

   (d) a VA hospital summary dated in August 1972;

   (e) a VA examination dated in November 1973;

(f) a VA neurological examination dated in December 1973;

   (g) a December 1981 treatment record from Dr. N.F. 	which noted a diagnosis of multiple sclerosis;

(h) a February 1990 neurological examination by Dr. C.P.;

(i) a private MRI report from Dr. M.S., dated in May 1991;

   (j) an October 1991 statement from Dr. G.W.;

   (k) a transcript of an RO hearing in May 1978;

(l) treatment records from Dr. J.L., dated from May 1991 to September 1995;

   (m) a July 1996 letter from Dr. Weiss;

(n) a private neurological report from Dr. J.S.;

(o) all VA treatment records dated since 1999.

3.  All attempts to locate and/or rebuild the missing contents of the original claims-file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims-file.  These efforts should include requesting a check for the missing contents by contacting the Veterans Service Center Manager (VSCM) of any RO where there is reason to believe the file's missing contents may be located (such as at known previously location(s)) and any facility where the documents may have been reviewed for scanning into VBMS or Virtual VA.

Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims folder must be associated with the claims folder.  It must be ascertainable that a verifiable, reasonably exhaustive search for the missing contents has been undertaken, and that verifiable due diligence has been exercised in rebuilding the missing contents in the absence of success in locating the original documents.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

4.  If the missing contents of the claims folder cannot be
 located through the above directed actions the RO must
 provide a thorough explanation to the claimant as to the manner in which service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified. 

5.  After completion of the above, the AOJ should then review the record and then readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




